Title: Memorial to William V, Prince of Orange, 7 March 1788
From: Adams, John
To: William V, Prince of Orange and Stadholder of the Netherlands


          To His Most Serene Highness, William the Fifth, Prince of Orange and Nassau Hereditary Statholder and Governor, of the United Provinces of the Low Countries.A Memorial
          
            [7 March 1788]
          
          The Subscriber, Minister Plenipotentiary from the United States of America, has the Honour to communicate to your Most Serene Highness, a Resolution of the United States of America, in Congress assembled, the Original of which he has already had the Honour of

laying before their High Mightinesses the States General by which he is recalled from his Mission to this Republick, and permitted to return to his native Country.
          As The Subscriber had the Honour to be originally accredited, by the United States of America, in Congress assembled to your Most Serene Highness, it is his Duty, as well as his Inclination, in taking a respectfull Leave of your Most Serene Highness, to express his Thanks, for all the Civilities, he has, from time to time received, at your Highness’s Court: and to present his Sincere Wishes for every Blessing and Felicity to your Most Serene Highness, Your Royal Consort, and illustrious Family.
          Done at the Hague this Seventh day of March 1788
          
            John Adams.
          
        